82 So.3d 1019 (2011)
Earl CONEY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-1958.
District Court of Appeal of Florida, Fourth District.
August 17, 2011.
Earl Coney, Punta Gorda, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Katherine Y. McIntire, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The issue presented in this appeal is whether the trial court erred in failing to hold a proper Faretta[1] inquiry prior to permitting appellant to represent himself at trial. We find that the trial court conducted an adequate Faretta inquiry prior to the commencement of trial and affirm appellant's conviction. However, we must remand this case for resentencing, as the trial court did not renew the offer of assistance of counsel to appellant prior to sentencing. Fla. R.Crim. P. 3.111(d)(5); Monte v. State, 51 So.3d 1196 (Fla. 4th DCA 2011). We affirm appellant's conviction in all other respects.
Affirmed in part, reversed in part, and remanded for resentencing.
DAMOORGIAN, CIKLIN and LEVINE, JJ., concur.
NOTES
[1]  Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).